Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,13,16.
	For example it failed to teach determining, by a particular name server of one or more name servers, an estimated popularity of the particular name server for a particular resolver; determining, based on the estimated popularity, network data with 10 respect to the particular name server relative to the particular resolver; determining network map data using at least the network data from the particular name server; in response to a client request, at least one name server of the one or more name servers determining at least one edge cache of the plurality of edge is caches to process said client request, wherein said determining uses said network map data; and providing said client with information about said at least one edge cache to process said client request, which clearly support by the specification on pages 3-15.  This feature in light of other features of the independent claims 1,13,16 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leighton et al (us 2002/0078237) discloses An intelligent traffic redirection system performs global load balancing for Web sites located at mirrored data centers. The system relies on a network map that is generated continuously, preferably for the user-base of the entire Internet. Instead of probing each local name server (or other host) that is connectable to the mirrored data centers, the network map identifies connectivity with respect to a much smaller set of proxy points, called "core" (or "common") points. A core point is representative of a set of local name servers (or other hosts) that, from a data center's perspective, share the point. To discover a core point, an incremental trace route is executed from each of the set of mirrored data centers to a local name server that may be used by client to resolve a request for a replica stored at the data centers.
Kim et al (2009/0164661) discloses A system and method for selecting an optimal authoritative name server includes global authoritative name servers and regional authoritative name servers The local name server receives a request for target 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452